FILE COPY

                                                                            NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES

                                    Court of Appeals
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
                                                                            100 E. CANO, 5TH FLOOR
  NORA L. LONGORIA
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)



                                            July 3, 2014


      Hon. Lorenzo Brown                           Hon. Deterrean Gamble
      Lorenzo Brown & Associates                   Asst. Attorney General
      1700 N. Hampton Road                         P. O. Box 12017
      De Soto, TX 75115                            MC 038-1
      * DELIVERED VIA E-MAIL *                     Austin, TX 78711-2017
                                                   * DELIVERED VIA E-MAIL *
      Hon. Jennifer Wiggins
      Jennifer Wiggins Law Firm, P.C.
      1615 W. Abram Street
      Arlington, TX 76013
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00367-CV
      Tr.Ct.No. DF-06-02587
      Style:    IN THE INTEREST OF L.J.M.

              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:dot
      Enc.
      cc: 256th District Court, Dallas County * DELIVERED VIA E-MAIL *
           Hon. Gary Fitzsimmons, District Clerk * DELIVERED VIA E-MAIL *
           Hon. Mary Murphy, Presiding Judge, First Administrative Judicial Region
           * DELIVERED VIA E-MAIL *